Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Receipt of Remarks/Amendments filed on 09/14/2022 is acknowledged. Claims 2-17 and 19 are amended. Claims 3-4, 9, 15, remain withdrawn. Claims 1-2, 5-8, 10-14, 16-20 are the subject of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application, 16962398, filed 07/15/2020 is a national stage entry of PCT/EP2019/050596, with an International Filing Date of 01/10/2019 claims foreign priority to 201811001665, filed 01/15/2018, and claims foreign priority to 18161197.1, filed 03/12/2018. 

Modified Rejection as Necessitated by the Amendment filed on 09/14/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Applicants Claim
A compound of Formula I or an agrochemically acceptable salt, stereoisomer, enantiomer, tautomer or N-oxide thereof, with elected Compound P4 below, and a composition comprising an insecticidally, acaricidally, nematicidally or molluscicidally effective amount of a compound of Formula I and, optionally, an auxiliary or diluent; and a method for the protection of plant propagation material from the attack by insects, acarines, nematodes or molluscs, which comprises treating the propagation material or the site.

    PNG
    media_image1.png
    241
    496
    media_image1.png
    Greyscale
	          
    PNG
    media_image2.png
    138
    326
    media_image2.png
    Greyscale

Applicant also claims a method for combating or controlling insects, acarines, nematodes or molluscs which comprises applying to a pest, to a locus of a pest, or to a plant susceptible to attack by a pest an insecticidally, acaricidally, nematicidally or molluscicidally effective amount of a compound of Formula I.
Claims 1-2, 5-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2016/0368915 A1), hereinafter Tanabe, in view of Patani et al. (Chem. Rev. 1996), hereinafter Patani.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Tanabe relates the invention of fused heterocyclic compounds of Formula I suitable for use as pesticides (Abstract; Claims 1-21). 

    PNG
    media_image3.png
    131
    347
    media_image3.png
    Greyscale

Figure 1. Formula 1

    PNG
    media_image4.png
    140
    297
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    149
    285
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    238
    581
    media_image6.png
    Greyscale

Figure 2. Production Example 1 (5) [0244]-[0247] (left); 
Production Example 3 [0254]-[0256] (middle); 
and instant P4 (right)

Tanabe expressly teaches the preparation of Production Example 1 (5) and Example 3 above, as well as Production Example 4 (not shown above, [0258]), which comprise the same features as the instantly elected compound P4. Several others are shown in Table 22, noting the amide compounds #7, #8, and #17. 

    PNG
    media_image7.png
    62
    116
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    101
    89
    media_image8.png
    Greyscale

Figure 3. Compounds 8 and 17 from Table 22.
Tanabe teaches a method for controlling pests comprising applying an effective amount of the compounds to a pest or a pest-infested area, and a pest control agent comprising the compound of Formula I and an inert carrier ([0191]-[0194], Claims 20-21). Tanabe recites that the application amount is usually a to 10000 g in the amount of the compound of the present invention per 10000 m2; the formulation may be diluted with water may be directly applied by being sprayed on a pest or a plant such as crops which should be protected from pests, and also may be applied to a soil in order to control a pest that infests in the soil of cultivated land. Tanabe presents multiple examples where formulation of its compounds is applied to seedlings which are inoculated with pest (See Test Examples 1-5; [0163]). Thus, Tanabe renders obvious Claims 18-20.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Tanabe’s structure and the elected species is that Tanabe does not expressly teach the methyl amide on the pyridine ring.  However, it is apparent that Tanabe teaches compounds of Formula 1 having amide groups, and generically teaches that G in Formula I represent G1 
    PNG
    media_image9.png
    114
    101
    media_image9.png
    Greyscale
, wherein Q is oxygen, and R10 is a hydrogen, and R11 is selected from a group including C1-C6 alkyl Claim 1. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Structural similarities have been found to support a prima facie case of obviousness. See MPEP 2144.08 In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring.  In the instant case, Tanabe teaches the same core structure with imidazopyridine group, and the rest of the molecule apart from the acetamide. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. If Fig. 4 above, it is apparent that Compound 8 is homologous to the elected compound, differing in CH2 group; while Compound 17 shows that a methyl group was also envisioned by Tanabe. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. Because Tanabe teaches the substituents, one would have been motivated to substitute the cyclobutyl group with a methyl in order to obtain additional compounds for the same utility. 
Additionally, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to replace the sulfonamide group in Tanabe’s Production Example 3 in Fig. 3 above with an acetamide group because sulfonamide is isosteric to acetamide as evidenced by Patani. Substitution of a sulfonamide with an acetamide is a known bioisosteric replacement and is not surprising absent unexpected or unobvious results as evidenced. Patani teaches that the two are classical isosteres, and that their substitution for one another results in retention of activity (p. 3170, Section 4; Table 48). Patani recites that the ability of these groups to be suitable bioisosteres depends on the role the amide group plays in eliciting the biological activity and the ability of the bioisostere to mimic this role as closely as possible. The burden is on the Applicant to show that such replacement on the claimed compound would result in compounds exhibiting difference of statistical and practical importance, for example, in their pesticidal activity. As such, one of ordinary skill in the art would have found it prima facie obvious at the time of the invention to substitute the sulfonamide of Tanabe and be motivated to do so deriving the instantly claimed compound, because of the expectation that structurally similar compounds would possess similar activity per the teaching of Patani and in order to obtain additional compounds for the same purpose. 
Claims 1-2, 5-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 2016/124557 A1, cited in the IDS, English Translation in US 10,654,845 B2), hereinafter Fischer.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Fischer et al relate the invention of 2-(het)aryl-substituted fused bicyclic heterocycle derivatives as pesticides, wherein the compounds of Formula I have the structure (Title, Abstract): 

    PNG
    media_image10.png
    147
    334
    media_image10.png
    Greyscale

Figure 4. Formula 1

Fischer expressly teaches the preparation of N-[5-Ethylsulphonyl-6-[3-methyl-6-(trifluoromethyl) imidazo[ 4,5-c ]pyridin-2-yl]-2-pyridyl]acetamide (Col. 114): 

    PNG
    media_image11.png
    172
    270
    media_image11.png
    Greyscale
 vs. 
    PNG
    media_image12.png
    267
    585
    media_image12.png
    Greyscale

Figure 5. Fischer's closest compound in Col. 114 vs. Instant P4
Fischer’s compound shown above is very similar in structure to the instantly elected compound P4. 
Fischer expressly teaches use examples wherein the compounds of formula 1 is dissolved in emulsifier-containing water to the desired concentration; Examples include treatment of cabbage leaves with the resulting formulation, which are then populated with beetle larvae, and the pesticidal activity evaluated (Col. 149-154). Thus, Fischer teaches the method of controlling insects by applying an effective amount of a compound of formula 1, as recite in Claim 19.  Fischer also teaches that the use of the invention for the treatment of seed for protecting the seed and the resulting plant from animal pests, expressly teaching application to lettuce seeds, and therefore reads on the feature of “for protection of plant propagation material” as recited in Claim 20 (Col. 105, lines 1-3; Col. 151, lines 20-24). The addition of water reads on the diluent feature of Claim 18. Fischer recites that the formulations are produced in a known manner, by mixing compounds of the formula (I) with customary additives, for example customary extenders and solvents or diluents, dyes, wetters, dispersants, emulsifiers, antifoams, preservatives, secondary thickeners, stickers, gibberellins and also water (Col. 106, lines 35-40).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Fischer’s structure and the elected species is the position of the acetamide on the pyridine ring. In Fischer, this is in the meta position, which differs from the instantly claimed species wherein the acetamide is in the para position. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Structural similarities have been found to support a prima facie case of obviousness. See MPEP 2144.08 In re Druey, 319 F.2d 237, 50 C.C.P.A. 1538, 138 U.S.P.Q. 39 (C.C.P.A. 1963), omission of methyl group from pyrazole ring.  In the instant case, Fischer teaches the same structure except for the positioning of the acetamide. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09.  “Compounds which are position isomers (compounds having the same radicals in physically nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
Response to Arguments:

1. 	Applicant traverses the 103 rejections over Tanabe in view of Patani, and Fischer.  Applicant reasons that, from the MPEP, "[a]pplicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner." Applicant reasons that Compound 4-9 of WO 2016/104746 is closer to the elected compound than all compounds cited by the Examiner from a steric based analysis. Applicant then explains that the evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness", and points to Compound P4 having 100% mortality at 200ppm compared to Compound 4-9 of WO 2016/104746 which had 0% mortality.	The Examiner considered the argument and found this unpersuasive because the Applicant did not proffer any evidence that Compound 4-9 of WO 2016/104746 is closer to the instantly elected compound compared to the compounds cited by the Examiner from Tanabe and from Fischer.  There is no data showing comparison of steric analysis performed. As such, the allegation of Compound 4-9 of WO 2016/104746 being a closer compound to the elected compound is merely allegation. In contrast, in the Examiner’s opinion, the compounds of Tanabe and Fischer are closer because they contain the same core imidazolyl pyridyl structure. The burden is on the Applicant to prove its argument regarding the similarity of Compound 4-9 of WO 2016/104746 being more structurally similar to the elected compound compared to Tanabe’s and Fischer’s compounds.  
	Additionally, Applicant is reminded that Claims 1-2, 5-8, 10-14, 16-17 are compound claims, and as such, mortality rate data are not critical for these claims. The fact that Applicant has recognized the pesticidal activities of the compounds cannot be the basis for patentability when the modifications of the compounds would otherwise be obvious.

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616